Citation Nr: 0818851	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-35 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant's spouse enlisted with the California National 
Guard in November 1952 and he was discharged in June 1954.  
He died in May 1960.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In March 2008, to support her claim, 
the appellant and her son testified at a video conference 
hearing at the Manila VARO before the undersigned Veterans 
Law Judge.  


FINDING OF FACT

The appellant's husband did not have active military, naval, 
or air service.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA death benefits have not been 
met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.159, 3.203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

The appellant maintains that her husband had qualifying 
military service for the purpose of establishing her 
eligibility for VA benefits as his surviving spouse.

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a basic 
requirement for a grant of VA benefits, a claimant must 
establish that he or she, or the person upon whose service 
benefits are claimed, is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d).  Thus, the definitional 
statute, 38 U.S.C.A. § 101(24), makes a clear distinction 
between those who have served on active duty and those who 
have served on active duty for training.  In effect, an 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation.

Active duty for training is full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).

Inactive duty training includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 38 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of the law.  38 C.F.R. § 3.6 
(d) (4).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by the claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA the document is genuine and information 
contained in it is accurate.  38 C.F.R. § 3.203 (a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. 
§ 3.203(c).  Only service department records can establish if 
and when a person was serving on active duty, active duty for 
training, or inactive duty for training.  Venturella v. 
Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  The service department's findings are 
binding and conclusive, and VA does not have the authority to 
alter the findings of the service department.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994).

In this case, the service department has indicated that the 
appellant's husband enlisted with the California National 
Guard in November 1955 and his enlistment was to expire in 
November 1955; however, service records reflect that he was 
discharged in June 1954.  These records do not reflect 
periods of active duty for training or inactive duty for 
training.  In addition, there is no medical evidence of 
treatment for disease or injury during this time and the 
appellant does not allege such treatment.  

During her video conference hearing, the appellant recalled 
that she and her spouse married in July 1943 and he departed 
for Hawaii in 1946.  She testified that she did not leave the 
Philippines, she does not recall when he entered service or 
when he was discharged, and he died in 1960.  

It has not been established and the appellant has not 
contended that her husband was injured during his military 
duties, or that he was service-connected for any disability.  
Nor has it been contended that he was disabled or had died 
from a disease or injury incurred in or aggravated by any 
period of active duty for training.  Therefore, although the 
appellant's husband clearly served in the California National 
Guard, this service does not constitute active military 
service.  Accordingly, the Board finds that the appellant's 
husband is not considered a "veteran" for the purpose of 
establishing eligibility to VA death benefits.

Findings by the United States service department verifying a 
person's service "are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. 
§ 3.203, a claimant is not eligible for VA benefits unless a 
United States service department documents or certifies their 
service, or, as in this case, the service department verifies 
the service of the party whose alleged service is the basis 
of the claim.  Soria, 118 F. 3d at 749.  

The Board has reviewed the entire record in this case and 
acknowledges the appellant's assertions; however, in the 
absence of evidence establishing that the appellant's husband 
satisfies the definition of a veteran, such service does not 
meet the basic eligibility requirements for VA survivor 
benefits.  Therefore, as the law, and not the evidence, is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, supra, 6 Vet. App. at 429-30.


ORDER

Entitlement to basic eligibility for VA death benefits is not 
established.  The appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


